                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 18-17011-aih
MaryLou Y. Peters                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: nbrow                        Page 1 of 1                          Date Rcvd: Jun 17, 2019
                                      Form ID: 140                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 19, 2019.
25759127       +McMahon Coyne Vitantonio,   38001 Euclid Ave,   Willoughby, OH 44094-6101

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 19, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 17, 2019 at the address(es) listed below:
              Robert J. Delchin    on behalf of Debtor MaryLou Y. Peters rdelchin@rcbiales.com,
               bdelchin@oh.rr.com
              Sheldon Stein     ssteindocs@gmail.com,
               sstein@ecf.axosfs.com;sheldon@steintrustee.com;kristine@steintrustee.com
              Sheldon Stein     on behalf of Trustee Sheldon Stein ssteindocs@gmail.com,
               sstein@ecf.axosfs.com;sheldon@steintrustee.com;kristine@steintrustee.com
              Stephen R. Franks    on behalf of Creditor   Wells Fargo Bank, N.A. amps@manleydeas.com
                                                                                             TOTAL: 4




         18-17011-aih           Doc 31       FILED 06/19/19            ENTERED 06/20/19 00:23:40                    Page 1 of 3
                                          United States Bankruptcy Court
                                            Northern District Of Ohio
                                           Notice of Filing Deficiency

    To: McMahon−Coyne−Vitantonio Funeral Ho                              Case Number: 18−17011−aih
    Debtor(s): MaryLou Y. Peters                                         Judge: ARTHUR I HARRIS

The items marked below are deficient and must be corrected by June 27, 2019, or this matter may be referred
to the Judge for further consideration.

   Adversary filing incomplete. Need          Cover Page/Worksheet           Request for Summons       See Comments.

   Affidavit needs:       notary seal/stamp/commission expiration              signature     county/state

   Attachments/Exhibits:          not filed      incorrect or not relevant to filing

   Attorney name block is missing, or does not include attorney's full name, firm, address, telephone number, and
   attorney registration number.

   Case:       closed     dismissed        transferred

   Certificate of Service indicating name, address of parties served, and the date of service was not filed.

   Certificate of Service − Chapter 13 Plan: Debtor failed to comply with Bankruptcy Rule 3012(b) and Local
   General Order 17−1, providing the debtor must serve creditor in the manner provided for service of a summons
   and complaint under Bankruptcy Rule 7004, as well as provide a certificate of service "that includes the date
   and method of service and the identity by name and address of each entity served, consistent with Local
   Bankruptcy Rule 9013−3."

   Document:        case# incorrect       caption incorrect       Judge incorrect

   ECF event used is incorrect.        Resubmit the document using the correct code. See the ECF Search Menu.

   Employee income records and/or proof of no income received 60 days preceding case filing were not filed.

   Fee due in the amount of $          Fee deleted by the filer. Resubmit the pleading and pay the fee.

   Form B121 required.

   Hearing:      notice not filed       time, date, and/or location are incorrect

   Installment Application:         dates incorrect      fee incorrect      exceeds 120 day limit

   Official Form B423 must be filed, or the case may be closed without the discharge order.

   Order Regarding:

   Petition:     incorrect Official Form        missing document(s):

   Petition for Unclaimed Funds does not comply with LBR 3011−1. Please reference the LBR for guidelines.

           Proof of deposit is not attached to the petition (e.g., copy of receipt and attached list of parties
           entitled to funds; unclaimed funds search web page; or other supporting documents).




   18-17011-aih         Doc 31        FILED 06/19/19           ENTERED 06/20/19 00:23:40                Page 2 of 3
           Exhibit A is not attached      Full Tax ID/Social Security Number is not attached to Exhibit A

           incorrect identification

    Signature Declaration missing.

    Signature must be:       original      /S/ signature for     attorney   debtor   creditor

    Other Deficient Matter(s):

Comments/Instructions
Proof of Claim form B410 not filed with copies of invoices.
Deputy Clerk: /s/N Brown Speed          Date: June 17, 2019

Form: ohnb140




    18-17011-aih         Doc 31       FILED 06/19/19           ENTERED 06/20/19 00:23:40          Page 3 of 3
